Citation Nr: 0031490	
Decision Date: 12/01/00    Archive Date: 12/12/00	

DOCKET NO.  99-13 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to an effective date earlier than March 12, 1998, 
for the award of a 70 percent evaluation for the service-
connected residuals of a compression fracture at L-1 with 
degenerative changes.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah, which established the effective 
date for the award of a 70 percent evaluation for the 
veteran's low back disorder as March 12, 1998.  That rating 
decision implemented an October 1998 Board decision which 
granted an increase for the veteran's low back disorder from 
50 to 70 percent.  

The Board also denied service connection for impotence in the 
October 1998 decision.  In a statement dated in March 2000 
and addressed to the Board, the veteran stated that he wanted 
"TO FORMALY (sic) DISSAGREE (sic) TO THE DECISION ON MY 
CLAIM ON IMPOTENCE, THE VA DR. STATED IN THE REPORT THAT MY 
PROBLEMS WERE MOST LIKELY CAUSED BY BACK INJURY.  I DON'T 
UNDERSTAND HOW THE BOARD COULD IGNORE THIS INFORMATION, AND 
TURN DOWN THE CLAIM."

The Board hereby informs the veteran that on November 21, 
1997, the President approved an act "to allow revision of 
veterans benefits decisions based on clear and unmistakable 
error."  Pub. L. No. 105-111, 111 Stat. 2271 (1997).  The act 
added to title 38, United States Code, a new section 7111, 
which governs revision of Board decisions on grounds of clear 
and unmistakable error (CUE).  Pub. L. No. 105-111, § 
1(b)(1), 111 Stat. at 2271.  A Board decision is subject to 
revision on the grounds of CUE and must be reversed or 
revised if evidence establishes such error.  38 U.S.C. § 
7111(a).  Review to determine whether CUE exists in a case 
may be instituted upon request of a claimant at any time 
after the decision is made.  38 U.S.C. § 7111(c) and (d).  A 
request for revision is to be submitted directly to the Board 
and decided by the Board on the merits, 38 U.S.C. § 7111(e).

Regulations have been adopted for revision of prior Board 
decisions based upon CUE.  These provisions are codified at 
38 C.F.R. §§ 20.1400 to 20.1411.  It is unclear whether the 
veteran is attempting to raise the issue of CUE in the Board 
decision of October 1998.  The veteran's attention is 
directed to the Board's Rules of Practice concerning CUE 
motions set forth at 38 C.F.R. §§ 20.1400 to 20.1411.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been requested or 
obtained.  

2.  The veteran's current claim for an increased evaluation 
for his back disability was received by VA on February 12, 
1993.

3.  The first clinical evidence of intervertebral disc 
syndrome symptoms related to the veteran's service-connected 
back disability which could be considered pronounced was on a 
VA neurological examination conducted on March 12, 1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 12, 
1998, for the award of a 70 percent evaluation for the 
service-connected residuals of a compression fracture of L-1 
with degenerative changes have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400, Part 4 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation.  Section 5110(a) of title 38, U.S. Code, 
provides as follows:  "Unless specifically provided otherwise 
in this chapter, . . . a claim for increase[] of compensation 
. . . shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) then 
"specifically provides otherwise" by stating as follows:  
"The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. § 
5110(b)(2); see also 38 C.F.R. § 3.400(o)(1), (2) (effective 
date of award of increased rating is earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date, otherwise, date of receipt of claim); Swanson 
v. West, 12 Vet. App. 442, 447 (1999); Hazan v. Gober, 10 
Vet. App. 511, 520 (1997).

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the rating 
schedule represent the average impairment in earning capacity 
in civil occupations resulting from those disabilities, as 
far as can be practicably determined.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

The words "slight," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  
Use of the terminology such as "moderate" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue; all evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain 
supported by adequate pathology.  38 C.F.R. § 4.40 (emphasis 
added).  

Regarding the joints, factors of disability reside in 
reduction of normal excursion of movement in different 
planes.  Inquiry will be directed to consideration of more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight bearing are related considerations.  For 
the purpose of rating disability from arthritis, the 
lumbosacral articulation in both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45; see 
also, DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Residuals of a fractured vertebra with cord involvement, 
bedridden, or requiring long leg braces warrants a 100 
percent evaluation.  Fractured vertebra without cord 
involvement but including abnormal mobility requiring a neck 
brace (jury mast) warrants a 60 percent evaluation.  In other 
cases, disability should be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for a 
demonstrable deformity of a vertebral body.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.  

Ankylosis, which is complete bony fixation of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent 
evaluation.  Complete bony fixation of the spine at a 
favorable angle warrants a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286.  

Limitation of motion of the lumbar spine which is slight 
warrants a 10 percent evaluation, which is moderate warrants 
a 20 percent evaluation, and which is severe warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Intervertebral disc syndrome which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of a diseased disc with little intermittent relief 
warrants a 60 percent evaluation.  Intervertebral disc 
syndrome which is severe with recurring attacks with 
intermittent relief warrants a 40 percent evaluation.  
Intervertebral disc syndrome which is moderate with recurring 
attacks warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Analysis.  In its October 1998 decision, the Board provided a 
comprehensive chronological discussion of the clinical 
evidence on file with respect to the veteran's claim for an 
increased evaluation for his low back disability, which has 
historically been characterized as residuals of a compression 
fracture of L-1 with degenerative changes.  The Board will 
not now repeat all of this clinical history but will report 
that essential for a determination of the issue now on 
appeal.  

The veteran was initially service connected for a low back 
disorder by a February 1967 rating action and assigned a 10 
percent evaluation effective from the veteran's service 
separation.  A 50 percent evaluation was assigned following a 
December 1985 VA orthopedic examination, and had been in 
effect until the time of the Board's October 1998 decision.  
The preexisting 50 percent evaluation was based on the 
assignment of a 40 percent disability evaluation under 
Diagnostic Code 5292 for severe limitation of lumbar spine 
motion with an additional 10 percent evaluation assigned 
(added) in accordance with Diagnostic Code 5285 for a 
demonstrable deformity of a vertebral body based upon the 
veteran's compression fracture at L-1.  

In 1990, the veteran appealed the denial of an evaluation in 
excess of 50 percent for his low back disorder and, in August 
1991, the Board found that an increased evaluation was not 
warranted by a preponderance of the evidence then on file.  
The veteran subsequently filed another claim for an increased 
evaluation on February 12, 1993, which was denied by the RO 
and appealed, later resulting in the Board's October 1998 
decision allowing an increased evaluation to 70 percent.  

That 70 percent evaluation was based upon recent findings 
including competent clinical evidence identifying 
intervertebral disc syndrome sufficient for the Board to 
consider providing the veteran the highest schedular 
evaluation authorized under Diagnostic Code 5293 in lieu and 
instead of the previously assigned highest evaluation for 
severe limitation of lumbar spine motion of 40 percent in 
accordance with Diagnostic Code 5292.  The 60 percent 
evaluation for pronounced intervertebral disc syndrome under 
Diagnostic Code 5293 was then increased by adding a 10 
percent evaluation under Diagnostic Code 5285 for a 
demonstrable deformity which resulted in a 70 percent 
evaluation for the veteran's low back disorder.  The clinical 
evidence used in arriving at this determination was as 
follows:  

In July 1990, the chief of neurosurgery at the VA medical 
center reviewed the veteran's extensive medical records and 
noted that there were minor degenerative arthritic findings 
and a well documented but unchanged L-1 vertical compression 
of 25 years' duration.  This neurosurgery chief found that 
there was no suggestion of spinal cord or notable nerve root 
compression.  

In a personal hearing in March 1994, the veteran testified 
about his low back disorder and reported that he had 
essentially no movement at all of the lumbar spine and that 
all movement caused pain.  He also argued that pain extended 
into his lower legs.  He also reported that a previous 
magnetic resonance imaging (MRI) test had not indicated any 
radiculopathy.  

An MRI examination of the lumbar spine in August 1996 was 
interpreted as revealing multilevel mild to moderate 
degenerative disc disease with development of a small L4-L5 
central/left focal disc bulge, but without significant spinal 
stenosis and only mild to moderate foraminal narrowing.  

A May 1997 VA orthopedic examination discussed the veteran's 
low back history and that there had never been surgery and 
that X-rays and an MRI had shown arthritis at L1-L2 through 
L5-S1, but with no actual radicular involvement or 
radiculopathy.  There was lumbar limitation of motion, but 
reflexes were two plus and equal in the knee jerks and one 
plus and equal in the ankle jerks with sensation intact in 
the lateral aspect of the lower extremities.  Straight leg 
raising was negative to 90 degrees with a negative Lasegue's 
test.  The most recent MRI from 1996 showed some narrowing 
but not enough to compress a disc.  The diagnosis was 
degenerative arthritis of the lumbar spine with marked 
limitation of motion and paravertebral muscle spasm with no 
true radiculopathy and no loss of sensation in the lower 
extremities nor any evidence of sciatica.  

A May 1997 VA neurological examination noted marked loss of 
lumbar spine motion but no straight leg raising sign.  
Importantly, muscle tone was normal as was bulk in all four 
extremities.  Strength was 5/5 in all muscle groups of the 
lower extremities except for hip extensors which were judged 
at 4 to 4 plus/5.  There was no spasticity or clonus in the 
lower extremities.  Gait was slightly stiff but tiptoe, heel 
walk and tandem gait were all intact, and there was no 
Romberg sign.  Light touch was slightly, subjectively 
decreased in the left leg and vibration was decreased in both 
legs.  Temperature and pin prick sensation were intact in the 
lower extremities and deep tendon reflexes were normal, 
judged at two plus in all four extremities.  The neurologist 
concluded that while the veteran demonstrated restriction of 
movement in the spinal column, there was no objective 
evidence of neurologic deficit in the extremities.  

A February 1998 VA orthopedic examination revealed loss of 
lumbar spine motion and scoliosis apparent at the 
thoracolumbar junction, but no apparent paraspinal spasm or 
tenderness.  Motor examination of the lower extremities was 
again evaluated as 5/5, bilaterally, except for a 4/5 
quadriceps in the left which the physician reported was 
secondary to pain from a recent vein harvest for heart bypass 
surgery.  Sensation was decreased to light touch in the 
saphenous nerve distribution along the left leg which was 
also consistent with a recent vein graft harvest.  Reflexes 
of quadriceps, were two plus, symmetric, and straight leg 
raising was positive at 70 degrees, bilaterally, but this 
caused back pain not lower extremity pain.  X-ray studies 
revealed the old L-1 compression with a loss in vertebral 
height of approximately 20 percent.  There was no focal 
kyphosis at that level, but there was a leftward convex 
scoliosis at the L1-L2 level measuring approximately 
15 degrees, and there was mild degenerative disc disease at 
the L1-L2 level with mild disc space loss.  This physician's 
assessment was that there was a status-post L-1 compression 
fracture with an L1-L2 disc disease but with no neurologic 
deficits apparent on examination except for those related to 
recent surgery on the left leg relative to vein graft 
harvest.  

On March 12, 1998, the veteran was provided another VA 
neurological examination.  Again, muscle strength was 
assessed at 5/5 in all muscle groups, including the lower 
extremities as well as the L4-L5 muscle groups in the lower 
extremities. However, the veteran was now shown to have 
absent bilateral ankle reflexes.  Otherwise, reflexes at both 
knees were symmetric.  This neurologist found that there was 
no demonstrated weakness but that the veteran did have some 
distal sensory loss as well as absent ankle reflexes.  It was 
reported that diagnostic studies revealed an L-4 
radiculopathy attributable to an L4-L5 central left disc 
bulge.  This physician concluded that the veteran clearly had 
evidence of L-4 radiculopathy, most likely secondary to the 
injury sustained in 1965 resulting in the L-1 compression 
fracture during service.  

In carefully reviewing the chronology of the clinical 
evidence on file, the Board finds that the first clear 
objective clinical evidence identifying lower extremity 
radicular impairment due to the veteran's service-connected 
low back disorder was contained in the March 1998 VA 
neurological examination.  While diagnostic studies had 
revealed a low back disc bulge on earlier occasions, no 
earlier diagnostic studies or examinations resulted in 
findings of lower extremity radicular impairment as a result 
of such disc abnormality.  It was not until the March 1998 VA 
neurological examination that absent ankle reflexes and an 
identifiable L-4 radiculopathy attributable to an L4-L5 disc 
bulge was clearly identified.  Even then, radicular symptoms 
were not (and are not now) identified or described as 
significant or pronounced, and muscle strength and 
coordination remained essentially normal.  Nonetheless, 
resolving all doubt in the veteran's favor, the Board granted 
an increased schedular evaluation to 60 percent for 
pronounced intervertebral disc syndrome in accordance with 
Diagnostic Code 5293, based upon the findings first reported 
in the March 1998 VA neurological examination report.  

In the language of the applicable rules regarding the 
assignment of effective dates, it was the date of this VA 
neurological examination in March 1998 when the entitlement 
first arose since this is the date that this level of 
disability was first objectively and clinically demonstrated.  
While the veteran had filed his claim for this increase years 
earlier in February 1993, that fact is not dispositive 
because objective clinical evidence first establishing 
entitlement to an evaluation based upon pronounced 
intervertebral disc syndrome did not exist until such 
findings were first made in the March 1998 VA neurological 
examination.  

As the Board noted in its prior October 1998 decision, the 
veteran has persistently and actively complained through the 
years that his service-connected low back disorder was 
manifested by lower extremity pain, numbness, and burning.  
Notwithstanding these complaints, there must also be 
demonstrated objective medical evidence in support of these 
complaints (that is, objectively identifiable clinical 
pathology), revealing that these complaints were 
neurologically associated with the veteran's service-
connected low back disorder.  In pressing his current appeal, 
the veteran has continued to assert many years' duration of 
lower extremity symptoms that he attributes to this disorder.  
However, it was not until the March 1998 VA neurological 
examination that pathology was specifically identified 
sufficient to associate the veteran's low back disability 
with a compensable evaluation for intervertebral disc 
syndrome.  

Moreover, the amount of pathology clinically identified in 
March 1998, while involving absent ankle jerk and 
neurological findings appropriate to the site of the diseased 
disc, did not clearly identify pathology which might be 
fairly characterized as pronounced with persistent symptoms 
compatible with sciatic neuropathy with little intermittent 
relief.  That is, the amount of pathology identified in the 
clinical evidence may just as likely have resulted in a 
finding that intervertebral disc syndrome was severe with 
recurring attacks with some intermittent relief which would 
have only warranted a 40 percent evaluation which was already 
in effect for severe limitation of lumbar spine motion.  The 
allowance of a 60 percent evaluation for pronounced 
intervertebral disc syndrome was clearly granted resolving 
all doubt in the veteran's favor.  

The level of objective clinical evidence on file necessary to 
reach the level of equipoise in the veteran's favor in 
finding pronounced intervertebral disc syndrome did not exist 
anywhere on file until the issuance of the March 1998 VA 
neurological examination.  Accordingly, the effective date 
for the allowance of this increase, may only be the date such 
evidence was produced in March 1998, and no earlier.  The 
objective evidence on file did not warrant such increase from 
the date of the veteran's initial claim for increase in 
February 1993 or at any time thereafter until the March 1998 
VA neurological examination.  Under the facts and evidence 
presented in this case, there is no basis for an increased 
rating for the veteran's back disability prior to March 12, 
1998.


ORDER

An effective date earlier than March 12, 1998, for the award 
of a 70 percent evaluation for the residuals of a compression 
fracture of L1 with degenerative changes is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 3 -

- 1 -


